Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 2010/0096173, published 22 Apr. 2010, hereinafter Fujino) in view of Hoshi et al. (US Patent Application 2012/0288659 A1, published 15 Nov. 2012) and further in view of Li et al. (US Patent 8,029,889, published 04 Oct. 2011, hereinafter Li) and further in view of Moon et al. (US Patent Application 2014/0079924 A1, published 20 Mar. 2014, hereinafter Moon) and evidence provided by PubChem (“Acrylonitrile,” accessed 17 Jun. 2022, hereafter PubChem).
Regarding claims 1-2, 4, and 8-10, Fujino teaches a prepreg comprising a substrate such as glass cloth (fibers) impregnated with a resin composition and semi-cured (paragraphs 0065-0066), wherein the resin composition comprises epoxy resin, curing agent, inorganic filler and elastic component (paragraph 0034), the elastic component being core-shell rubber (paragraphs 0056-0057), the epoxy resin being a typical thermosetting resin (paragraph 0002), the inorganic filler preferably including silica (paragraphs 0034-0035).  Fujino teaches the thickness of the metal foil laminated to the prepreg is 3 to 105 [Symbol font/0x6D]m (paragraph 0069).
Fujino does not disclose the inclusion of a polymer component with a weight average molecular weight of 350,000 or more, the repeat units of structures of formulas (1), (2), and (3), the Tg of the cured composition, nor the thicknesses of the prepreg nor the metal-clad laminate.
Hoshi teaches an adhesive sheet for bonding between metals comprising an acrylic resin (acryl resin), an epoxy resin, and a curing agent (Abstract).  Hoshi teaches the content of the epoxy resin is 175 to 300 parts per 100 parts of the acrylic resin (paragraph 0017), which corresponds to 33 (100/300*100) to 57 parts (100/175*100) of acrylic resin to 100 parts epoxy resin.  Hoshi teaches the acrylic resin may be an alkyl ester (meth)acrylate copolymerized with styrene, which has the chemical structure of formula (3) with R3 as hydrogen and R4 as a phenyl group and of formula (1) and acrylonitrile (paragraph 0044).  Hoshi teaches that the alkyl ester (meth)acrylate is methyl methacrylate (paragraph 0044), which corresponds to chemical structure (2) of claim 9 with R1 and R2 as methyl groups.  Hoshi teaches the weight average molecular weight of the acrylic ester copolymer is particularly preferably 150,000 to 1,000,000 (paragraph 0046).  Hoshi teaches the acrylic ester copolymer has at least one functional group in order to crosslink with the epoxy resin (paragraph 0045).
As evidenced by PubChem, the chemical structure of acrylonitrile polymerized corresponds to the repeat unit of chemical structure (1) of claim 9 (page 2, 2D Structure, Chemical Structure Depiction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the acrylic resin as taught by Hoshi in the composition of Fujino.  Hoshi teaches that the combination of the acrylic resin and epoxy resin (and curing agent) results in a product with excellent adhesive strength, low fragile properties, excellent shear strength, and high impact resistance and heat resistance (paragraph 0043). 
Hoshi teaches the acrylic resin is 57 parts to 100 parts of component A, whereas the present claims require 60 parts to 100 parts of component A.
It is apparent, however, that the instantly claimed amount of component B and that taught by Hoshi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of component B disclosed by Hoshi and the amount of component B disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of component B, it therefore would have been obvious to one of ordinary skill in the art that the amount of component B disclosed in the present claims is but an obvious variant of the amount of component B disclosed in Hoshi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Li teaches a prepreg comprising a layer of fibers impregnated with a curable composition (col 21, lines 10-51).  Li teaches the curable composition comprises (a) benzoxazine compounds, (b) adducts, (c) which includes epoxy resin, (d) toughener, and (e) silica component (col 3, lines 17-29), i.e. including a thermosetting resin (col 2, lines 46-57) and the toughener may be core-shell rubber (col 17, lines 27-28).  Li teaches the composition may be cured in two stages including a B-stage (semi-cured) (col 20, lines 44-55).  Li teaches hot/wet Tg of the cured compositions and prepregs formed therefrom is at least 140⁰C (col 3, lines 30-49).  Li teaches Tg of the cured samples (col 24, lines 1-11) have values such as 190-206⁰C including when combined with fibers (col. 27, line 34 – col. 28, line 59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use adducts, benzoxazine, tougheners, and choice of silica according to the teachings of Li in the composition of Fujino in view of Hoshi in order to gain the benefit of balanced toughness, Tg, and modulus as taught by Li such Tg including those presently claimed (col. 27, line 34 – col. 28, line 59).
Moon teaches a prepreg comprising an epoxy resin, a curing agent, and an inorganic filler (Abstract).  Moon teaches the use of his prepreg in a copper clad laminate, which is formed by laminating his prepreg to copper foils (paragraph 0062), and the thickness of his prepreg is less than 50 [Symbol font/0x6D]m (paragraph 0034), and the thickness of his copper-clad laminate is less than 300 [Symbol font/0x6D]m (paragraph 0029).  
Given that Fujino and Moon are drawn to epoxy-containing prepregs for metal clad laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thicknesses for the prepreg and metal-clad laminate as taught by Moon for the prepreg and metal-clad laminate of Fujino in view of Hoshi and further in view of Li.  Since Fujino and Moon are both drawn to epoxy-containing prepregs for metal-clad laminates, one of ordinary skill in the art would have a reasonable expectation of success in using the thicknesses for both the prepregs and metal-clad laminates taught by Moon for the prepregs and metal-clad laminates of Fujino in view of Hoshi and further in view of Li.  Further, Moon teaches that the thicknesses of the prepreg and copper-clad laminate should be less than 50 [Symbol font/0x6D]m and 300 [Symbol font/0x6D]m, respectively, in order to obtain a thin package substrate and a reduction of warpage of the substrate due to high heat radiation characteristics in the thin package substrate (paragraphs 0072-0073).
Regarding claim 3, Fujino in view of Hoshi and further in view of Li and further in view of Moon teaches the elements of claim 1, and Fujino teaches 20 to 130 parts inorganic filler based on 100 parts of epoxy resin (paragraph 0054).
Regarding claims 5 and 6, Fujino in view of Hoshi and further in view of Li and further in view of Moon teaches the elements of claim 1, and Fujino teaches a laminate comprising a number of prepregs with metal foil provided on one or both sides and subjected to heat and pressure (paragraph 0069), thus forming a metal-clad laminate.  Fujino teaches that the metal foil of his laminate can be etched to form a conductive pattern, which then can be part of a printed wiring board (paragraph 0070), that is, the conductor wiring of the claimed invention.

Response to Arguments
Applicant's arguments filed 26 Jan. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1 and 9 and added claim 10.
Applicant argues that none of Fujino, Hoshi, and Li teaches manufacturing of a thin printed wiring board.  Fujino discloses a laminate with a thickness of about 1.6 mm.
However, as presented above, Moon teaches the thickness of a prepreg for a thin package substrate should be less than 50 [Symbol font/0x6D]m, and the thickness of a copper-clad laminate for a thin package substrate should be less than 300 [Symbol font/0x6D]m. 
Further, the laminate thickness of 1.6 mm disclosed by Fujino is only one embodiment disclosed by the reference in the examples.  Fujino does not limit the laminate to only having a thickness of 1.6 mm, and nothing in the reference teaches away from other thicknesses including those for the prepreg and copper clad laminate disclosed by Moon.
Applicant argues that reducing the thickness of the laminate of Fujino from approximately 1.6 mm to 0.2 mm would result in warping.
However, Fujino does not mention warping.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the warping of Fujino’s prepreg at the claimed thickness must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, the thickness disclosed by Fujino is a stack of multiple prepregs in order to evaluate the drilling of the prepreg.  As set forth above, this is just one example disclosed by Fujino.  Nothing in the reference limits the laminate thickness to this one value or teaches away from the prepreg and laminate thicknesses disclosed by Moon.  Besides Moon’s teaching on prepreg thickness, Amou et al. (US Patent Application 2009/0266591 A1, published 29 Oct. 2009) teaches an insulating layer (prepreg) thickness of 10-50 [Symbol font/0x6D]m (paragraph 0009, Item 10), and Narahashi et al. (US Patent Application 2010/0230382 A1, published 16 Sep. 2010) teaches a prepreg thickness of 20 to 250 [Symbol font/0x6D]m (paragraph 0129).  Therefore, the thicknesses of the claimed prepreg are well-known in the art.
Applicant points out that the Office Action mailed 14 Feb. 2022 failed to explain which reference discloses the claimed formula (1) of claim 9.
However, in the claims filed 26 Jan. 2022, the value of x could be equal to zero, so the repeat unit represented by formula (1) of claim 9 was not required.  As presented above, Hoshi teaches that his acrylic resin contains repeat units representing formulas (1), (2), and (3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787